Citation Nr: 0721858	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture, T8.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board observes that, with his informal hearing 
presentation, the veteran's representative submitted argument 
with regard to a claim of entitlement to service connection 
for a lumbar spine disorder secondary to the issue on appeal.  
Such claim was denied in a June 2004 rating decision and was 
not appealed by the veteran.  Generally, a claim which has 
been denied in an unappealed or final RO decision or an 
unappealed Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Therefore, the Board refers the issue of whether new 
and material evidence has been submitted to warrant reopening 
of the veteran's secondary service connection claim to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Prior to April 10, 2004, residuals of compression 
fracture, T8 were manifested by subjective mid-thoracic pain, 
radiating to the lower cervical region, and causing 
paraspinal muscle spasm and periodic sharp pain; and 
objective evidence of intact bilateral lower extremity sural 
saphenous; deep peroneal and superficial peroneal sensation; 
EHL (extensor hallucis longus), dorsiflexion, plantar 
flexion, quadriceps, hamstring, psoas musculature, all with 
strength 5/5; intact and symmetrical bilateral patellar and 
Achilles reflexes, without clonus; negative straight leg 
raise bilaterally;  tenderness about the thoracic spine at 
T8; some mild paraspinal tenderness along the right side; no 
tenderness about the cervical or lumbar spine and no 
appreciable muscle spasm; range of motion of the dorsal spine 
with flexion to the toes, 90 degree bilateral rotation, and 
30 degree bilateral bending; intact medial and radial ulnar 
sensation and pinch grip; interossea intrinsic function of 
the hand, AIN (anterior interosseous nerve), PIN (posterior 
interosseous nerve), wrist extension, biceps, triceps, 
shoulder abduction, and internal external rotation, all with 
strength 5/5; no noted wasting of the musculature; and 
minimal superior endplate formation at D8 (T8), intact 
pedicles at every level, with minimal osteophyte formation at 
D9-D10 (T9-T10). 

3.  From April 10, 2004 onward, residuals of compression 
fracture, T8 are manifested by subjective evidence of mid 
back pain, radiating to the lower cervical region, with 
associated weakness of the upper limbs, and lower back pain 
involving the right paravertebral site with occasional 
numbing and tingling in the right foot, and difficulty 
lifting; and objective evidence of forward flexion of the 
back to 80 degrees, mild pain and limited extension to 20 
degrees, lateral rotation with mild pain to 50 degrees 
bilaterally; reproduction of pain upon paravertebral muscle 
palpation; minimal superior endplate formation and osteophyte 
formation; and no neurological sequelae or spinal tenderness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of compression fracture, T8 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002); Diagnostic 
Code 5235, General Rating Formula for Diseases and Injuries 
of the Spine (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for residuals of 
compression fracture, T8, in November 2000.  The initial 
decision issued in August 2002 granted service connection for 
residuals of compression fracture, T8 and assigned an initial 
10 percent disability rating, effective November 20, 2000.  
The veteran thereafter appealed with respect to the initially 
assigned disability rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for residuals of 
compression fracture, T8 in December 2001, prior to the 
issuance of the August 2002 rating decision.  An additional 
VCAA letter was sent in April 2004 that advised him of VA's 
duties to notify and assist as relevant to his initial rating 
claim, and notified the veteran of the evidence necessary to 
substantiate a higher initial rating, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in December 2001 and 
April 2004 advised him what evidence VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Additionally, the December 2001 letter 
advised him of the evidence necessary to establish service 
connection, and the April 2004 letter informed him of what 
evidence was needed to substantiate his initial rating claim, 
namely that the evidence must show that his service-connected 
disability had gotten worse.  Pertinent to the fourth 
element, the April 2004 letter advised the veteran that, if 
he had any evidence in his possession that pertained to his 
claim he should send it to VA.  

The Board observes that the fully VCAA compliant notice sent 
in April 2004 was issued just three months prior to 
certification of the appeal to the Board.  However, the 
December 2001 notice informed the veteran that additional 
information or evidence was needed to support his claim, 
provided examples of the types of evidence, both medical and 
lay, that could be submitted, and informed him of his and 
VA's responsibilities in obtaining such evidence.  Therefore, 
the Board concludes that, having received a VCAA notice prior 
to issuance of the original decision, the veteran had 
knowledge of his and VA's responsibilities in developing 
claims, to include his initial rating claim.  

Moreover, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim both before and after issuance of the AOJ 
decision.  Indeed, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing of the notice has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  VA examination reports dated in June 
2002 and April 2004 and an April 2003 statement by Dr. Graham 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The veteran has identified 
no additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
June 2002 and April 2004.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's back disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected residuals of compression fracture, T8.

The veteran's service-connected residuals of compression 
fracture, T8 is assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
The veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, as the veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, the most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

The Board initially notes that the veteran's disability of 
residuals of compression fracture, T8, is currently evaluated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that the veteran does not have a current diagnosis 
of intervertebral disc syndrome.  Therefore, the Board has 
determined that the symptomatology of the veteran's service-
connected residuals of compression fracture, T8 are more 
appropriately evaluated under Diagnostic Code 5285, residuals 
of fracture of vertebra, prior to September 26, 2003 and 
under Diagnostic Code 5235, vertebral fracture or 
dislocation, General Rating Formula for Diseases and Injuries 
of the Spine, from September 26, 2003 onward.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  As the veteran was 
fully informed by the AOJ of the various Diagnostic Codes 
that may be applied in rating his back disability, the Board 
finds no prejudice to him in effecting this change to his 
rating evaluation.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.

A 100 percent disability rating is warranted for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the dorsal (thoracic) spine warrants a 20 
percent disability rating, and unfavorable ankylosis of the 
dorsal spine warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

Mild limitation of motion of the dorsal (thoracic) spine 
warrants a 0 percent disability rating.  Moderate limitation 
of motion of the dorsal spine warrants a 10 percent 
disability rating.  A 10 percent disability rating is also 
warranted for severe limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5242 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating. 

A 10 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees, but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees, but not greater than 335 degrees; 
or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; or 
vertebral fracture with loss of 50 percent or more of height. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

At his June 2002 VA examination, the veteran had subjective 
mid-thoracic pain, causing paraspinal muscle spasm, radiating 
to his lower cervical region, and causing periodic sharp 
pain.  The veteran denied paresthesias, bowel or bladder 
symptoms, or weakness in the upper or lower extremities.    

Objectively, the veteran had intact bilateral lower extremity 
sural saphenous, deep peroneal and superficial peroneal 
senasation, EHL, dorsiflexion, plantar flexion, quadriceps, 
hamstring, psoas musculature, all with strength 5/5.  His 
patellar and Achilles tendon reflexes were intact and 
symmetrical bilaterally, without clonus.  He had negative 
straight leg raise bilaterally.  He had no tenderness about 
his cervical or lumbar spine, but there was tenderness about 
his thoracic spine at T8, in addition to some mild paraspinal 
tenderness along the right side.  No appreciable muscle spasm 
was noted.  Range of motion about the lumbar spine was 
approximately 35 degrees extension.  The veteran could bend 
and reach his toes.  He was able to rotate fully to 90 
degrees bilaterally, with lateral bending bilaterally to 30 
degrees.  Range of motion of the cervical spine was to about 
35 degrees extension, 20 degrees lateral bending bilaterally, 
85 degrees rotation bilaterally, and 85 degrees flexion.  
Examination of his upper extremities revealed intact medial 
and radial ulnar sensation and pinch grip, interossea 
intrinsic function of the hand, AIN, PIN, wrist extension, 
biceps, triceps, shoulder abduction, and internal external 
rotation, all with strength 5/5.  No wasting of the 
musculature was noted.  X-rays showed minimal superior 
endplate formation at D8 (T8), intact pedicles at every 
level, with minimal osteophyte formation at D9-D10 (T9-T10). 
At his April 2004 VA examination, the veteran presented with 
subjective mid back pain, radiating to the lower cervical 
region, with associated weakness of the upper limbs, and 
lower back pain involving the right paravertebral site with 
occasional numbing and tingling in his right foot.  He 
complained of difficulty lifting, non restorative sleep, 
frequent constipation, and frequent migraines.    

Objectively, the veteran had forward flexion of his back to 
80 degrees, limited extension to 20 degrees with mild pain, 
and lateral rotation with mild pain to 50 degrees 
bilaterally.  Cervical flexion was to 60 degrees, extension 
to 30 degrees, and lateral rotation to 90 degrees each side 
with some left side shoulder tenderness.  The examiner 
diagnosed mid-back pain with no neurological sequelae; 
reproduction of pain upon paravertebral muscle palpation with 
no spinal tenderness.  The examiner further opined that 
preserved range of motion of the lumbar spine with minimal 
tenderness upon palpation and definite tenderness and 
tightness of the paravertebral muscles was more likely due to 
rheumatism and physical unfitness, rather than the veteran's 
prior mid-back injury. 

As indicated above, the rating criteria in existence prior to 
September 26, 2003 must be applied to the veteran's 
disability before that date.  The Board notes that the record 
contains no objective evidence that is identified by 
competent medical authority as being representative of 
arthritis, ankylosis, or intervertebral disc syndrome.  As 
such, Diagnostic Codes 5003, 5010, 5286, and 5293 are not 
applicable.  

Under Diagnostic Code 5285, residuals of fracture of 
vertebra, the veteran's disability does not warrant a 100 
percent rating, as there is no cord involvement, he is not 
bedridden, and he does not use leg braces.  He is also not 
entitled to a 60 percent rating as he does not have abnormal 
mobility requiring a neck brace.  At his June 2002 VA 
examination, his range of motion was normal and he did not 
experience muscle spasms; therefore, he is not entitled to a 
10 percent rating under Diagnostic Code 5285 in accordance 
with range of motion criteria for the dorsal spine under 
Diagnostic Code 5291.    

The Board observes that what constitutes a demonstrable 
deformity was not defined under Diagnostic Code 5285.  
However, resolving any reasonable doubt in the veteran's 
favor, the Board concludes that, based on the minimal 
superior endplate formation, compression, and osteophyte 
formation shown in X-rays at his June 2002 VA examination, 
the veteran has a disability equivalent to that caused by a 
demonstrable vertebral deformity.  Therefore, the criteria 
for a 10 percent rating, but no higher, under the pre-
revision Diagnostic Code 5285 have been met.  

The disability rating assigned from September 26, 2003 will 
be the more favorable of Diagnostic Code 5285 or Diagnostic 
Code 5235, vertebral fracture or dislocation, under the 
General Formula.  In this regard, the Board notes that the 
medical evidence of record indicates that the veteran does 
not experience flexion of the thoracolumbar spine to less 
than 60 degrees; combined range of motion of the 
thoracolumbar spine of less than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or ankylosis.  Therefore, the Board 
determines that the veteran's symptomology warrants a 10 
percent rating, but no higher, under Diagnostic Code 5235, as 
well. 

However, although evaluation under the revised criteria does 
not result in a higher rating evaluation for the veteran's 
disability, the Board observes that the veteran's 
symptomology is expressly addressed in the revised rating 
criteria.  Specifically, the record shows that the veteran 
has experienced thoracic and paraspinal tenderness.  Further, 
at the April 2004 VA examination, the examiner noted that the 
veteran displayed forward flexion of his back limited to 80 
degrees.  Such symptoms are explicitly contemplated in a 10 
percent rating under the revised criteria; therefore, the 
Board determines that the veteran's disability is more 
accurately evaluated under Diagnostic Code 5235 after 
September 26, 2003 than under pre-revision Diagnostic Code 
5285.   

The Board has considered the veteran's contention that his 
disability should also be rated in accordance with 
degenerative changes that have resulted from his in-service 
fracture.  However, although the April 2003 statement by Dr. 
Graham discusses a degenerative process in the veteran's 
lumbar spine, no medical evidence of record shows a diagnosis 
of degenerative process in the veteran's thoracic spine.  As 
such, the Board finds that the veteran's service-connected 
back disability does not warrant consideration under 
Diagnostic Code 5242, General Rating Formula for Diseases and 
Injuries of the Spine, degenerative arthritis of the spine; 
or a separate rating under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings or Diagnostic 
Code 5003, degenerative arthritis, substantiated by X-ray 
findings.

In addition, the Board has considered the veteran's 
subjective complaints of weakness in his upper limbs and 
occasional numbing and tingling in his right foot.  As such 
neurological symptoms are not confirmed by objective 
evidence, the Board finds that separate evaluation of the 
veteran's disability in reference to neurological sequelae is 
not warranted.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected residuals of compression 
fracture, T8 presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture, T8 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


